DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,549,763. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims fully encompass the subject matter of the instant claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 7, 8, 11, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bartek (US 7,624,952)
Referring to Claim 1: Bartek discloses a system comprising: 
an activation device (26, 30) configured to be disposed onboard a vehicle (10) (Fig. 1), the activation device configured to receive a status signal indicating a presence of one or more of an operator (18) or a work marker (32) proximate to the vehicle (Fig. 1), the activation device further configured to communicate a lockout signal to the vehicle, the lockout signal directing the vehicle to prevent movement of the vehicle (Col. 6, lines 17-28).

Referring to Claim 2: Bartek discloses a system, wherein the activation device (26, 30) is configured to communicate the lockout signal to direct the vehicle (10) to automatically engage a brake of the vehicle (Col. 6, lines 17-28).

Referring to Claim 5: Bartek discloses a system, wherein the activation device (26, 30) is configured to communicate the lockout signal to direct the vehicle to prevent an increase of a speed of an engine of the vehicle (Col. 4, lines 37-41).
Referring to Claim 7: Bartek discloses a system, wherein the activation device (26, 30) is configured to receive the status signal from a mobile device (32) (Col. 6, lines 17-28).

Referring to Claim 8: Bartek discloses a system, wherein the activation device (26, 30) is configured to receive the status signal from a mobile device (32) responsive to the mobile device being located within a designated proximity distance of the vehicle (Col. 6, lines 17-28).

Referring to Claim 11: Bartek discloses a system, wherein the activation device (26, 30) is configured to receive the status signal as a wireless signal communicated from a remote control system (32) located off-board the vehicle (Col. 6, lines 17-28).

Referring to Claim 16: Bartek discloses a device comprising: 
one or more processors (26, 30) configured to determine whether a location of an operator outside of a vehicle is within a threshold distance of the vehicle (Col. 2, lines 62-66), the one or more processors configured to implement a safety mode of the vehicle that prevents movement of the vehicle responsive to determining that the location of the operator is within the threshold distance of the vehicle (Col. 6, lines 17-28).

Referring to Claim 17: Bartek discloses a device, wherein the one or more processors are configured to implement the safety mode of the vehicle by directing the vehicle to one or more of: 
automatically engage a brake of the vehicle (Col. 6, lines 17-28); 
prevent energizing a bus in the vehicle; 
prevent activation of an engine of the vehicle; 
prevent an increase of a speed of the engine of the vehicle (Col. 4, lines 37-41); or 
direct the vehicle to disregard a control signal received from one or more of an operator input device onboard the vehicle or a remote control system disposed off-board the vehicle.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 12, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bartek in view of Melas et al. (US 2016/0114818 A1).
Referring to Claim 3: Bartek does not specifically teach preventing energizing a bus in the vehicle.
	However, Melas teaches a system for remotely overriding locomotive controls, wherein the activation device (12) is configured to communicate the lockout signal to direct the vehicle (10) to prevent energizing a bus in the vehicle (via breakers 30c) (Para. [0015] and [0030]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Bartek to prevent energizing a traction motor bus using breakers, as taught by Melas, in order to ensure the vehicle comes to a stop without the motors working against the brakes.

Referring to Claim 4: Bartek does not specifically teach preventing activation of an engine of the vehicle.
	However, Melas teaches a system for remotely overriding locomotive controls, wherein the activation device (12) is configured to communicate the lockout signal to direct the vehicle (10) to prevent activation of an engine (26) of the vehicle (Para. [0029]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Bartek to prevent activation of an engine, as taught by Melas, in order to ensure the vehicle comes to a stop without unnecessary operation of the engine and to prevent a dangerous or damaging restart of the engine (see Melas, Para. [0029]).

Referring to Claim 12: Bartek does not teach that the activation device is configured to communicate a release signal subsequent to communicating the lockout signal to direct the vehicle to permit movement of the vehicle.
	However, Melas teaches a system for remotely overriding locomotive controls, wherein the activation device (12) is configured to communicate a release signal subsequent to communicating the lockout signal to direct the vehicle to permit movement of the vehicle (Para. [0030]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Bartek to communicate a release signal, as taught by Melas, in order to prevent a dangerous or damaging restart of the engine (see Melas, Para. [0029]).

Referring to Claims 13 and 20: Bartek does not specifically teach that activation device is configured to disconnect a vehicle propulsion subsystem from the vehicle controller responsive to receiving the status signal.
	However, Melas teaches a system for remotely overriding locomotive controls, wherein the activation device (12) is configured to disconnect (via 30a) a vehicle propulsion subsystem (26) from the vehicle controller (30) responsive to receiving the status signal (Para. [0013]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Bartek to disconnect a vehicle propulsion subsystem from the vehicle controller, as taught by Melas, in order to ensure the vehicle comes to a stop without unnecessary operation of the engine and to prevent a dangerous or damaging restart of the engine (see Melas, Para. [0029]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bartek in view of Costa et al. (US 2015/0158513 A1).
Referring to Claim 6: Bartek does not specifically teach disregarding control signals from an operator.
	However, Costa teaches a railway safety system, wherein an activation device (“image analysis system”) is configured to communicate the lockout signal (“warning signal”) to direct the vehicle to disregard a control signal received from one or more of an operator input device onboard the vehicle or a remote control system disposed off-board the vehicle (Para. [0127]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Bartek to disregard control signals from an operator, as taught by Costa, in order to ensure the vehicle comes to a stop and ensure operator control signals do not endanger nearby operators.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bartek in view of Sheardown et al. (US 2011/0005912 A1).
Referring to Claims 9 and 18: While Bartek teaches personal pocket devices (20) for workers that can transmit a unique radio signal to an on-board transceiver (12) to turn on various functions of the train if it is sensed that the train is at a closer-than safe distance from workers (Col. 5, lines 44-67), Bartek does not specifically teach that this transceiver (12) activates emergency braking, nor does Bartek explicitly use the term “RFID” to refer to the reader and antennae, as claimed. 
However, Sheardown teaches a track worker safety system (230), further comprising: a radio frequency identification (RFID) reader (240) configured to detect a presence of an RFID antenna (250) within a detection distance of the RFID reader, the RFID reader configured to communicate the status signal to the activation device (30) responsive to the presence of the RFID antenna within the detection distance of the RFID reader (Para. [0069]) (Fig. 17).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Bartek to use an RFID reader to receive status signals from an RFID antenna worn by a track operator and take emergency action, such as deployment of emergency brakes, as taught by Sheardown, in order to ensure nearby operators are not endangered by a vehicle within their proximity.

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bartek in view of Chung et al. (US 2016/0046308 A1).
Referring to Claims 10 and 19: Bartek teaches a system, wherein the activation device (26, 30) is configured to communicate the lockout signal to the vehicle controller responsive to determining the presence of the one or more of the operator or the work marker in the area outside of the vehicle based on the sensor data (Col. 4, lines 45-62).
Bartek does not teach that the activation device is configured to receive image data as the status signal, the image data representing an area outside of the vehicle.
	However, Chung teaches a train control system, wherein multiple types of imaging sensors (110, 112, 140) (Fig. 3) are capable of sending the processor (120) image data in order to detect objects, such as people, and perform train operations such as emergency braking (Para. [0070]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Bartek to use image data to communicate the lockout signal, as taught by Chung, in order to additionally provide emergency braking according to image data directly in front of the train and thereby increase safety.

Regarding the instant claimed steps of method claims 14 and 15, note that the operation of the prior structure of claims 1-6 inherently requires the method steps as claimed. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because the following references relate to various railway worker protection systems relevant to the state of the art, where the Applicant has failed to provide an IDS indicating such references:
US-20200114936-A1 ; US-20180201285-A1 ; US-20180196426-A1 ; US-20130166114-A1 ; US-20210046961-A1 ; US-20200346674-A1 ; US-20200255042-A1 ; US-20200233423-A1 ; US-20180301012-A1 ; US-20180244292-A1 ; US-20180093687-A1 ; US-20170282944-A1 ; US-20170015336-A1 ; US-20160280240-A1 ; US-10549763-B2 ; US-10279825-B2 ; US-9776648-B2 ; US-5978718-A ; US-11059503-B2 ; and US-10106079-B2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858. The examiner can normally be reached Monday - Friday 10:00am to 6:00 pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617